                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                             *
                                             *
JOHN RICHARD PROCTOR,                        *
                                             *
       Petitioner,                           *
                                             *
v.                                           *        Civil Action No. RWT-16-1671
                                             *        (Related Criminal No. RWT-04-0160)
UNITED STATES OF AMERICA,                    *
                                             *
       Respondent.                           *
                                             *

                         MEMORANDUM OPINION AND ORDER

       On January 6, 2005, Petitioner John Richard Proctor (“Proctor”) pled guilty to one count

of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841, and one count of

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). Proctor has now

petitioned under 28 U.S.C. § 2255 (“§ 2255 Motion”) to set aside the judgment and correct his

sentence primarily based on the decision in Johnson v. United States, 135 S. Ct. 2551 (2015).

ECF No. 101.

                                       BACKGROUND

       The Presentence Report (“PSR”) in Proctor’s case identified a lengthy criminal history,

including a 1986 felony assault with intent to prevent lawful apprehension conviction in

Maryland. The PSR recommended a sentence of 360 months, based on a criminal history

category of VI and a final offense level of 38, which equates to a guideline range of 360 months

to life imprisonment.

       At his sentencing on April 8, 2005, this Court determined that Proctor was an armed

career criminal based on three qualifying prior convictions and also a career offender based on
two qualifying prior convictions. Proctor was sentenced to a concurrent term of 324 months’

imprisonment. ECF No. 45.

       On October 5, 2007, Proctor filed a Motion to Vacate Under 28 U.S.C. § 2255, which this

Court denied on December 9, 2008. ECF Nos. 56, 66. Proctor appealed the denial of his § 2255

Motion, and on July 30, 2009, the Fourth Circuit denied the certificate of appealability and

dismissed Proctor’s appeal. ECF No. 74.

       On January 20, 2011, this Court reduced Proctor’s sentence to 292 months based on

18 U.S.C. § 3582(c) and retroactive Amendment 706 to the U.S. Sentencing Guidelines.

ECF No. 88.

       On April 29, 2016, Proctor filed a motion for authorization to file a successive § 2255

motion, which the Fourth Circuit granted. ECF No. 100. Proctor filed the instant § 2255 Motion

on May 26, 2016. ECF No. 101. The Government responded in opposition on January 19, 2017,

ECF No. 102, and Proctor replied in support of his Motion on January 27, 2017, ECF No. 103.

On February 10, 2017, the Government filed a Motion for Leave to File Surreply, which the

Court granted. ECF Nos. 104, 105. On February 28, 2017 and March 14, 2017, Proctor

submitted supplemental authority in support of his Motion.        ECF Nos. 106, 108.       On

March 13, 2017, the Government filed its Surreply, ECF No. 107, and on April 25, 2018, the

Government filed supplemental authority in support of its Response, ECF No. 109. Proctor

responded to the Government’s April 25, 2018 submission on July 5, 2018. ECF No. 111. The

Government then filed a supplemental response on November 9, 2018, ECF No. 112, which

Proctor responded to on December 7, 2018, ECF No. 113.




                                              2
                                          DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner must prove by a preponderance of the evidence that

“the sentence was imposed in violation of the Constitution or laws of the United States, or that

the court was without jurisdiction to impose such sentence, or that the sentence was in excess of

the maximum authorized by law.” 28 U.S.C. § 2255 (2012); see also Miller v. United States,

261 F.2d 546, 547 (4th Cir. 1958). If the § 2255 motion, along with the files and records of the

case, “conclusively show that [he] is entitled to no relief,” a hearing on the motion is unnecessary

and the claims raised in the motion may be dismissed summarily. 28 U.S.C. § 2255. In

challenging his armed career offender status, Proctor primarily argues that his conviction of

assault with intent to prevent lawful apprehension does not qualify as a “violent felony” under

the “force” clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(i).

ECF No. 101 at 2. The Court finds that this argument does not have a legal basis.

I.     Proctor’s Maryland conviction of assault with intent to prevent lawful apprehension
       qualifies as a “violent felony” under the ACCA’s “force” clause.

       Proctor argues that his career offender status is improper because his prior conviction of

assault with intent to prevent lawful apprehension is not a “violent felony” because it can be

accomplished without the use or threat of violent physical force. Id. at 7. In support of his

argument, Proctor cites to United States v. Royal, 731 F.3d 333 (4th Cir. 2013), where the Fourth

Circuit held that Maryland second-degree assault fails to qualify as an ACCA “violent felony”

because it reaches any unlawful touching, whether violent or nonviolent. ECF No. 101 at 8

(citing Royal, 731 F.3d at 342). He argues that the additional element of intent to prevent lawful

apprehension does not convert assault into a “crime of violence.” Id. Proctor also relies on

Barrios v. State, 702 A.2d 961 (Md. Ct. Spec. App. 1997), where the defendants’ conviction of

assault with intent to prevent lawful apprehension was upheld based on the defendants pushing

                                                 3
others in a crowd into officers. ECF No. 101 at 8 (citing Barrios, 702 A.2d at 970). He avers

that because assault with intent to prevent lawful apprehension encompasses such broad conduct,

it fails to qualify as a “violent felony.” Id. at 8–9.

        The Government counters that the Maryland crime of assault with intent to prevent

lawful apprehension requires an assault or beating and also requires that the assault or beating be

committed “with intent to prevent the lawful apprehension or detainer of any party for any

offense for which the said party may be legally apprehended or detained.” ECF No. 102 at 4–5

(quoting Barrios, 702 A.2d at 969). Moreover, in response to Proctor’s argument that the

additional element of intent does not convert the crime into one of violence, the Government

contends that had the state legislature intended for the crimes to be the same, it would not have

created the separate crime of assault with intent to prevent lawful apprehension. Id. at 5.

        In support of its argument, it cites to Sangster v. State, 521 A.2d 811 (Md. Ct. Spec.

App. 1987), where the court deemed assault with intent to prevent lawful apprehension a “form

of aggravated assault” and thus a crime of violence for the purposes of establishing the crime of

use of a handgun in the commission of a crime of violence. ECF No. 102 at 5 (citing Sangster,

521 A.2d at 821). The Government also draws the Court’s attention to a number of cases

involving convictions of assault with intent to prevent lawful apprehension based on defendants

shooting, hitting, pushing, and driving vehicles into officers.         Id. at 6 (citing Barrios,

702 A.2d at 970 (defendant pushed into crowd that was pushing against officers); Claggett v.

State, 670 A.2d 1002, 1004 (Md. Ct. Spec. App. 1996) (defendant drove car into storeowner);

Hall v. State, 516 A.2d 204, 209 (Md. Ct. Spec. App. 1986) (fleeing defendant fired shots at

officers); Savoy v. State, 494 A.2d 957, 959, 961 (Md. Ct. Spec. App. 1985) (defendant

accelerated car into officer)). Lastly, the Government distinguishes Royal from the case at bar



                                                    4
by pointing out the differences between how Maryland second-degree assault and assault with

intent to prevent lawful apprehension are classified (i.e., misdemeanor v. felony) and their

maximum penalties (i.e., 10 v. 15 years). Id. at 7.

       In his Reply and July 5, 2018 submission, Proctor contends that the Government has

“flatly misread[]” the holding of Johnson v. United States, 559 U.S. 133 (2010) (“Johnson I”)

and that although the U.S. Supreme Court described “violent force” as “force capable of causing

physical pain or injury to another person,” it also clarified that the term means “substantial

degree of force” or “strong physical force.”          ECF No. 103 at 2 (quoting Johnson I,

559 U.S. at 140); ECF No. 111 at 1. Moreover, he argues that the Supreme Court has held that

“pushing, grabbing, shoving, slapping, and hitting” do not “connote[] a substantial degree of

force” as contemplated under Johnson I. ECF No. 103 at 2 (citing United States v. Castleman,

572 U.S. 157, 164–65 (2014)). Proctor also relies on inapposite case law regarding North

Carolina and Virginia robbery, the crime of assaulting a federal officer, and Arizona’s crime of

resisting arrest, arguing that his conviction lacks the necessary force required because it can be

accomplished without “strong physical force.” Id. at 2–3 (citing United States v. Gardner,

823 F.3d 793 (4th Cir. 2016); United States v. Dominguez-Maroyoqui, 748 F.3d 918

(9th Cir. 2014); United States v. Flores-Cordero, 723 F.3d 1085 (9th Cir. 2013)); ECF No. 108

at 1 (citing United States v. Winston, 850 F.3d 677 (4th Cir. 2017)). Lastly, he reiterates the

holding in Barrios. ECF No. 103 at 4.

       The Government responds that it did not misread Johnson I; rather, it relies on the

definition of “physical force” expressly used in Johnson I. ECF No. 104-1 at 1 (quoting

Johnson I, 559 U.S. at 140 (“[w]e think it clear that in the context of a statutory definition of

‘violent felony,’ the phrase ‘physical force’ means violent force—that is, force capable of



                                                 5
causing physical pain or injury to another person”)); ECF No. 109 at 1 (quoting Sessions v.

Dimaya, 138 S. Ct. 1204, 1220 (2018) (“this Court has made clear that ‘physical force’ means

‘force capable of causing physical pain or injury’”)). The Government also correctly notes that

Proctor’s reliance on an analysis of North Carolina robbery is not controlling. ECF No. 104-1

at 1. Furthermore, it avers, the Fourth Circuit has explained that the appropriate analysis is a

“focus on the minimum conduct required to sustain a conviction for the state crime, although

there must be a realistic probability, not a theoretical possibility, that a state would actually

punish that conduct.”     Id. at 1–2 (quoting United States v. Doctor, 842 F.3d 306, 308

(4th Cir. 2016)).

       The Government concludes that the conduct that has sustained convictions of assault with

intent to prevent lawful apprehension (e.g., shooting at officers, striking an officer with a car,

driving a car into a storeowner) involves “force capable of causing physical pain or injury to

another person,” not de minimis force. Id. at 2. Lastly, it argues that a mere push is not what

occurred in Barrios; quoting from the case, it contends that because the officers were in

“reasonable apprehension of immediate bodily harm,” the force used against them was enough to

“cause physical pain or injury” as required by Johnson I. Id. at 2 (quoting Barrios, 702 A.2d

at 970).

       To determine whether a prior conviction qualifies as a “violent felony” under the

ACCA’s “force” clause, courts “utilize the categorical approach, which focuses solely on the

elements of the offense, rather than on the facts of the case.”        United States v. McNeal,

818 F.3d 141, 152 (4th Cir. 2016). Under this approach, courts determine whether an element of

the offense includes “use, attempted use, or threatened use of physical force against the person of

another.” 18 U.S.C. § 924(e)(2)(B)(i). In other words, the offense must have as an element the



                                                6
use of “violent force—that is, force capable of causing physical pain or injury to another person.”

Johnson I, 559 U.S. at 140. In making this determination, courts examine the amount of harm

caused by an offense and not the method or manner of creating that harm. See In re Irby,

858 F.3d 231, 238 (4th Cir. 2017). Thus, a force capable of causing serious harm is a violent

force, regardless of whether it is done through indirect means such as “employing poison” or

through direct means “as with a kick or punch.” Castleman, 134 S. Ct. at 1415; see In re Irby,

858 F.3d at 238.

       Proctor’s Maryland assault with intent to prevent lawful apprehension conviction is a

“violent felony” under the ACCA’s “force” clause.          The now-repealed Maryland statute,

captioned “Unlawful Shooting, Stabbing, Assaulting, etc., with Intent to Maim, Disfigure, or

Disable or to Prevent Lawful Apprehension,” read, in relevant part:

       If any person . . . shall assault or beat any person . . . with intent to prevent the
       lawful apprehension or detainer of any party for any offense for which the said
       party may be legally apprehended or detained, every such offender . . . shall be
       guilty of a felony.

Md. Code Ann., art. 27, § 386 (1982 Repl.); see Barrios, 702 A.2d at 968. As the Government

points out, acts that supported a conviction for assault with intent to prevent lawful apprehension

included “striking a store employee with a vehicle, firing shots at officers, striking an officer

with a vehicle, and striking a homeowner with a bar from a weightlifting set.” ECF No. 104-1

at 2. With respect to the Barrios case, the defendants’ convictions were not based on a “mere

push” as Proctor alleges. ECF No. 103 at 1, 4. Rather, in the hallway of an apartment building,

a number of defendants shoved into a crowd of twenty to twenty-five people that were pushing

against officers, refused to back up, and pulled a suspect away from officers who were

attempting to effect an arrest. Barrios, 702 A.2d at 963, 970. Because such conduct involves




                                                7
“force capable of causing physical pain or injury to another person,” Johnson I, 559 U.S. at 140,

assault with intent to prevent lawful apprehension is a “violent felony.”

       Moreover, Maryland’s assault with intent to prevent lawful apprehension has previously

served as the predicate crime to support a conviction of use of a handgun in a crime of violence.

Hall, 516 A.2d at 210; see also Sangster, 521 A.2d at 821 (finding that assault with intent to

prevent lawful apprehension is “a form of aggravated assault which clearly falls within the

definition of a crime of violence for the purposes of establishing the crime of use of a handgun in

the commission of a crime of violence” (citations omitted)). In reaching this conclusion, the

Court of Special Appeals of Maryland looked at the definition of “crime of violence,” which, at

the time, included “assault with intent to commit any other offense punishable by imprisonment

for more than one year.” Hall, 516 A.2d at 210 (citing Md. Code Ann., art. 27, § 441(e)

(1982 Repl.)).

       The court considered two possible constructions of this phrase: (1) had the legislature

intended to include all aggravated assaults as crimes of violence, assault with intent to prevent

lawful apprehension, being punishable “by confinement in the penitentiary for a period not less

than eighteen months,” would qualify as a crime of violence because it was punishable by more

than one year of imprisonment; and (2) had the legislature intended to require that to be a crime

of violence, an assault must be accompanied by an intent to commit an offense which itself is

punishable by more than one year’s imprisonment, then assault with intent to prevent lawful

apprehension met that test. Id. In embracing this second construction, the court stated that it

“believe[d that] preventing lawful apprehension, as described in § 386, is the equivalent of

resisting arrest and/or resisting, hindering or obstructing an officer of the law in the performance




                                                 8
of his duties, both of which are offenses recognized at common law and punishable by more than

one year in prison.”1 Id. (citing Busch v. State, 426 A.2d 954, 956–57 (Md. 1981)).

         Based on how Maryland case law has interpreted assault with intent to prevent lawful

apprehension, it “has as an element the use, attempted use, or threatened use of physical force

against the person of another,” and therefore qualifies as a “violent felony” under 18 U.S.C.

§ 924(e)(2)(B)(i).

                                  CERTIFICATE OF APPEALABILITY

         A petitioner may not appeal this Court’s denial of relief under § 2255 unless it issues a

certificate of appealability. United States v. Hardy, 227 F. App’x 272, 273 (4th Cir. 2007). A

certificate of appealability will not issue unless the petitioner has made a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Hardy, 227 F. App’x at 273. “A

prisoner satisfies this standard by demonstrating that reasonable jurists would find that any

assessment of the constitutional claims by the district court is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable.” United States v. Riley,

322 F. App’x 296, 297 (4th Cir. 2009).

         This Court has assessed Proctor’s Motion to Vacate and finds that no reasonable jurist

could find merit in any of the asserted claims.2 Accordingly, no certificate of appealability shall

issue.




1
          Although this Court has yet to find a case addressing the precise issue presented here, the Fourth Circuit
has held that the crime of resisting arrest is a “violent felony” under the ACCA’s residual clause. United States v.
Wardrick, 350 F.3d 446, 455 (4th Cir. 2003) (“The act of resisting arrest poses a threat of direct confrontation
between a police officer and the subject of the arrest, creating the potential for serious physical injury to the officer
and others.”). While this Court is well aware of the holding in Johnson, the Wardrick holding is worth noting given
the state court equating the crime of resisting arrest to preventing lawful apprehension in Hall.
2
         Because the Court finds that Proctor remains an armed career criminal and thus is not entitled to
resentencing, it need not examine whether the sentencing package or concurrent sentence doctrine apply to his case.

                                                           9
                                             CONCLUSION

       Based on the foregoing, the Court finds that Proctor’s Motion to Vacate “conclusively

show[s] that [he] is entitled to no relief,” and, as such, will deny the Motion.            See

28 U.S.C. § 2255; Miller, 261 F.2d at 547. Accordingly, it is, this 9th day of January, 2019, by

the United States District Court for the District of Maryland hereby

       ORDERED, that Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence [ECF No. 101] is DENIED; and it is further

       ORDERED, that a certificate of appealability SHALL NOT ISSUE; and it is further

       ORDERED, that the Clerk is directed TO MAIL a copy of this Memorandum Opinion

and Order to Petitioner; and it is further

       ORDERED, that the Clerk is hereby directed TO CLOSE Civil Action No.

RWT-16-1671.




DATE: January 9, 2019                                         /s/
                                                  ROGER W. TITUS
                                                  UNITED STATES DISTRICT JUDGE




                                                 10
